IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
MARSHALL SCOTT GREEK,
                                    NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                    FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
v.
                                    CASE NO. 1D15-2587
STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed June 22, 2016.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Nancy A. Daniels, Public Defender, and Danielle Jorden, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General; Robert Lee and Matthew Pavese, Assistant
Attorneys General, Tallahassee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.